Citation Nr: 0207595	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

In his VA Form 9 submitted in July 1999, the veteran 
requested a personal hearing before the RO.  In September 
1999, prior to his scheduled hearing, the veteran withdrew 
his hearing request due to poor health.  In his written 
statement, the veteran requested that his claim be forwarded 
to the Board.  Accordingly, the Board will proceed with 
appellate review of the case.  See 38 C.F.R. § 20.704(e) 
(2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Competent medical evidence establishes that the veteran's 
bilateral hearing loss is related to active duty noise 
exposure.

3.  Competent medical evidence establishes that the veteran's 
tinnitus is related to active duty noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), effective November 9, 2000, 
was signed into law, and regulations to implement the 
provisions of the new law were also passed, generally 
effective as of the same date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law, in part, 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim.  

In this case, the Board acknowledges that most of the 
veteran's service medical records are unavailable.  They were 
apparently destroyed by fire at the National Personnel 
Records Center in St. Louis, Missouri.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  The VA is also under a duty to 
advise the veteran to obtain other forms of evidence, such as 
lay testimony or lay affidavits supporting his contentions.  
See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo 
v. Derwinski, 2 Vet. App. 619, 620 (1992).  When service 
medical records cannot be located, VA has a heightened duty 
to explain its findings and conclusion.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Russo v. Brown, 9 Vet. App. 46, 
51 (1996).

After reviewing the claims file, the Board finds that the RO 
has complied with the notice and assistance provisions of the 
new legislation.  In particular, the veteran was informed of 
the provisions of the VCAA by a letter from the RO dated July 
2001.  In addition, the RO readjudicated the veteran's claims 
on the merits after the enactment of the VCAA.  The Board 
finds that the rating decision, statement of the case, 
supplemental statements of the case, and related letters have 
fully informed the veteran of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  

The RO also obtained a VA outpatient record and VA 
examination reports.  The Board requested the opinion of a 
medical expert and such opinion has been associated with the 
claims file.  At the time of this claim, the veteran informed 
the RO that he had never received medical treatment for his 
hearing loss or tinnitus.  Accordingly, the Board concludes 
that the record as it stands is complete and adequate for 
appellate review and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

The veteran contends that his bilateral hearing loss and 
tinnitus are due to excessive noise exposure during active 
service with a combat engineer unit.  The veteran alleges 
that he developed diminished hearing and a constant ringing 
in his ears prior to discharge from service.

The veteran's DD 214 (Report of Separation from the Armed 
Forces) shows that he served with an engineer battalion.  The 
September 1954 separation examination recorded the whispered 
voice test as 10/15 for the right ear and a partial hearing 
defect was listed in the summary of defects.  Audiological 
testing at the time showed that the veteran met the criteria 
for right ear hearing loss under 38 C.F.R. § 3.385.

At a May 1998 VA audiological examination, the veteran 
reported that he first noticed hearing impairment and 
tinnitus in 1952.  Pure tone threshold averages were recorded 
as 36 for the right ear and 39 for the left ear.  Speech 
recognition scores were 92 percent for the right ear and 90 
percent for the left ear.  The veteran stated that he had 
constant high pitched ringing in the left ear and periodic 
ringing in the right ear.  The veteran was diagnosed with 
high frequency sensorineural hearing loss of mild to moderate 
degree from 3000 Hertz and above in the right ear, and 1500 
Hertz and above in the left ear.  Physical examination 
findings confirmed that the veteran's hearing loss was of a 
sensorineural nature.

At a May 1998 VA ears disease examination, the veteran 
reported exposure to high velocity artillery fire while in 
service.  He developed intermittent ringing of the left ear 
at that time and now continued to have occasional secretions 
from the left ear, as well as tinnitus.  Physical examination 
observed a posterior scar of the left tympanic membrane at 
the site of previous discharge.  The veteran was diagnosed 
with history of left ear tympanic membrane damage.

In a March 1999 VA audiology report, the veteran's history of 
noise exposure was reported as weapons noise in the military 
and construction noise as a civilian.  The testing data were 
found to be consistent with noise exposure of greatest 
severity in the military.  At a June 2000 VA audiological 
examination, the veteran was unable to provide valid data due 
to Alzheimer's disease.  

In April 2002, the Board requested the opinion of a medical 
expert as to the etiology of the veteran's left ear hearing 
loss and tinnitus.  A VA audiologist responded that it was at 
least as likely as not that the veteran's hearing loss and 
tinnitus were related to his period of active service.  He 
further explained that methods of testing at the time of the 
veteran's separation from active service could not elicit 
separate responses from each ear.  Therefore, normal 
localization functions would indicate the loss to be most 
evident in the worse ear.

In conclusion, the Board finds that the evidence warrants a 
grant of service connection for bilateral hearing loss and 
tinnitus.  Notably, right ear hearing loss was documented at 
the time of the veteran's discharge from active service.  As 
no records prior to the separation examination are available, 
the veteran is presumed to have entered active service 
without a hearing defect.  See 38 U.S.C.A. §§ 1111, 1132 
(West 1991); 38 C.F.R. § 3.303 (2001).  

In addition, subsequent medical evidence confirms that the 
veteran's bilateral hearing loss is consistent with exposure 
to excessive noise.  The May 1998 and March 1999 VA 
evaluations determined that the veteran's current 
sensorineural hearing loss was consistent with his report of 
exposure to weapons firing in service.  In this case, the 
veteran's report of excessive noise in service is 
substantiated by the fact that he served with an engineer 
battalion.  Notably, the recent medical expert opinion 
related the veteran's bilateral hearing loss and tinnitus to 
his period of active service.  As the record contains no 
evidence in contradiction to this opinion, service connection 
for bilateral hearing loss and tinnitus is granted.
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

